Citation Nr: 1209523	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for coarctation of the aorta, adult type.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from October 1957 to October 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was scheduled for September 19, 2011, and the Veteran was properly notified of the hearing, but he failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  

The Veteran indicated in his October 2007 notice of disagreement that a clear and unmistakable error (CUE) was committed in his case.  As such, it appears that he may be raising a claim for CUE in a prior rating decision or Board decision.  Such a claim has not been specifically argued and has clearly not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain the Veteran's disability benefits records from the Social Security Administration (SSA).

Historically, the Board notes that the Veteran originally filed a claim for service connection for a cardiovascular condition in October 1961.  In a November 1961 rating decision, notice of which was mailed to the Veteran in November 1961, the RO denied that claim.  The Veteran appealed the decision to the Board and in October 1963, the Board denied the claim for service connection for coarctation of the aorta, adult type.  The Veteran did not appeal the Board decision.  As such, the October 1963 Board decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1104. 

In the October 1963 Board decision denying service connection for coarction of the aorta, adult type, the medical evidence of record included the service treatment records, which note that the Veteran enlisted in October 1957 and reported for extended active duty in September 1958.  The October 1957 enlistment examination for enlistment in the U.S. Navy Reserves noted normal heart examination.  The September 1958 examination report for active duty notes that a grade two pulmonic systolic murmur, louder on exercise, was found.  There was no radiation, thrill, or cardiac symptoms.  The impression was "probably functional" and it was not considered disqualifying.  The Veteran was determined to be fit for active duty.  No further manifestations are recorded in the service treatment records until September 1960, when the Veteran was seen for a routine discharge physical examination.  At that time he was found to have a grade II and III pulmonic and questionable presystolic mitral murmur.  It was noted that a pulmonary grade II murmur was heard on the enlistment examination.  It was noted to be asymptomatic.  

An October 1960 Board of Medical Survey notes that a grade II pulmonic systolic murmur was found on enlistment.  It was considered functional in nature and not considered disqualifying.  After serving about two years on active duty without incident, the murmur was again noted and the Veteran was admitted to the sick list with a diagnosis of undetermined valvular disease.  On admission to the hospital the Veteran denied all symptoms of cardiovascular or renal disease.  Physical examination was accomplished.  The diagnosis was coarctation of the aorta, adult type.  The Medical Board determined that this lesion had not been symptomatic and was not hemodynamically significant, nor was it found likely to become so.  Surgical correction was not considered to be indicated.  The Medical Board determined that the Veteran was fit to return to full duty.

The Board denied the claim for service connection in October 1963 on the basis that the diagnosis of coarctation of aorta in service was based on symptoms similar to those present at the time of entrance on active duty and there was no increase during service in the severity of the coarctation of aorta, adult type.

The subsequently received evidence includes a December 1965 letter from a private physician, which notes that the Veteran underwent surgery for coarctation of the aorta.  He was noted to be doing well after the surgery.  It was noted that there was an audible but very soft systolic murmur along the left sternal border and also over the left carotid.  This murmur was determined to have probably originated at the anastomosis.  Restriction of the Veteran's activities was recommended for a month.  

Also added to the record is an undated VA Form 21-4138, authored by the Veteran, which states that prior to service, he experienced no physical problems.  During his first year and a half of service, he also had no problems.  In the last six months of active duty, the Veteran stated that he began experiencing weakness and dizziness when moving his arms in the "ammo holds below deck."  On watches, he also experienced weakness climbing ladders.  He had several fainting spells and was seen at the hospital for several weeks.  After discharge, he experienced more and frequent episodes of weakness and passing out.  In 1965 he had open heart surgery and gained some relief.  He was then involved in an automobile accident in 1974 and the doctor did not advise any surgery due to his heart condition.  He stated that he was placed on Social Security Administration (SSA) disability, where he still remains currently.  He argued that his period of active service aggravated his heart condition.

The evidence added to the record also contains voluminous private medical evidence and service personnel records.  However, nothing in the record indicates that the SSA disability records were ever sought or obtained.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should obtain and associate such records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file the records upon which the Social Security Administration (SSA) based its decision to award benefits to the Veteran.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


